Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 12/20/2021 in which Claims 1-18 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Leong Lei on 1/3/2022.
Please amend Claim 1 as follows:
A flexible display, comprising: a flexible display panel; a conductive layer, an insulation layer, and a touch electrode layer which are sequentially stacked on a surface of the flexible display panel; wherein the flexible display panel includes multiple sub-pixels arranged as a matrix, the touch electrode layer includes multiple touch sensing electrodes arranged as a matrix and multiple touch driving electrodes arranged as a matrix, the touch sensing electrodes and the touch driving electrodes 
wherein the insulation layer is arranged to cover the multiple conductive bodies and each of the multiple conductive bodies is covered by a portion of the insulation layer that is formed with a group of multiple via holes including at least  one first via hole and at least one second via hole, the touch electrode layer being formed on the insulation layer, the touch sensing electrodes or the touch driving electrodes being connected to the conductive body through the group of multiple via holes, wherein a part of the portion of the insulation layer intervenes between the first via hole and the second via hole to cover a part of the conductive body between the first via hole and the second via hole, and wherein the groups of via holes and the stress buffering holes are both formed in the insulation layer and are alternate with each other, such that the first and second via holes, respectively disposed at each end of the conductive body, are located in a 
Please amend Claim 18 as follows:
A manufacturing method for a flexible display, comprising steps of: sequentially forming a conductive layer and an insulation layer on the surface of the flexible display panel, wherein the flexible display panel includes multiple sub-pixels arranged as a matrix, and the conductive layer includes multiple 6 conductive bodies disposed at intervals and are insulated, two ends of the conductive body penetrate a surface of the insulation layer, and the conductive layer is directly opposite to an interval region of the sub-pixels; 
forming multiple stress buffering holes and multiple via holes in the insulation layer, wherein the sub-pixels are directly opposite to the stress buffering holes; and 
forming a touch electrode layer on a surface of the insulation layer, wherein the touch electrode layer includes multiple touch sensing electrodes arranged as a matrix and multiple touch driving electrodes arranged as a matrix, the touch sensing electrodes and the touch driving electrodes are intersected and insulated, and each two touch driving electrodes are electrically connected through the conductive body, and each two touch sensing electrodes are electrically connected through the conductive body,
wherein the insulation layer is arranged to cover the multiple conductive bodies and each of the multiple conductive bodies is covered by a portion of the insulation layer that is formed with a group of multiple via holes including at least  one first via hole and at least one second via hole, the touch electrode layer being the first and second via holes, respectively disposed at each end of the conductive body, are located in a space between two adjacent ones of the stress buffering holes and are also located in a space between two adjacent ones of the multiple sub-pixels.
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1 and 18, Zhai teaches a flexible display device having touch control electrodes composed of touch sensing electrodes and touch driving electrodes, flexible insulating blocks in the non-emitting region and connecting lines connecting the first touch control electrodes in the non-light emitting region. Kim teaches first connecting parts electrically connected between adjacent first electrode cells via a first contact hole. Neither Zhai or Kim teach “wherein the flexible display panel includes multiple sub-pixels arranged as a matrix, the touch electrode layer includes multiple touch sensing electrodes arranged as a matrix and multiple touch driving electrodes arranged as a matrix, the touch sensing electrodes and the touch driving electrodes are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/EBONI N GILES/           Examiner, Art Unit 2694   

/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694